PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Frucht, David
Application No. 16/269,691
Filed: 7 Feb 2019
For: METHOD AND SYSTEM FOR TARGETING AND TRACKING AN INTRUDER USING A LASER DETECTION AND RANGING DEVICE
:
:
:
:	DECISION ON PETITION
:
:
:




This is a decision on the petition under 37 CFR 1.102(c)(1), filed June 11, 2022, to make the above-identified application special based on Inventor’s age as set forth in MPEP § 708.02, Section II.

The petition is DISMISSED.

A grantable petition to make an application special under 37 CFR 1.102(c)(1) and MPEP 
§ 708.02, Section II: Inventor’s Age, must be accompanied by evidence showing that the Inventor is 65 years of age, or more, such as Inventor’s statement or a statement from a registered practitioner that he or she has evidence that the Inventor is 65 years of age or older.  No fee is required.

The instant petition indicates that the Applicant Yaakov Frucht is the Inventor that is 65 years of age or older.  However, Yaakov Frucht is the Applicant of the application and not the Inventor of record.  MPEP MPEP 708.02(II) states:  An application may be made special upon filing a petition including any evidence showing that the Inventor or joint Inventor is 65 years of age, or more, such as a statement by the Inventor or joint Inventor or a statement from a registered practitioner that he or she has evidence that the Inventor or joint Inventor is 65 years of age or older.  A grantable petition requires that one named Inventor must be 65 years of age or older and not the Applicant.  

Petitioner/applicant is cautioned to avoid submitting personal information in documents filed in a patent application that may contribute to identity theft. Personal information such as social security numbers, bank account numbers, or credit card numbers (other than a check or credit card authorization form PTO-2038 submitted for payment purposes) is never required by the USPTO to support a petition or an application. If this type of personal information is included in documents submitted to the USPTO, petitioners/applicants should consider redacting such personal information from the documents before submitting them to the USPTO.  Petitioner/applicant is advised that the record of a patent application is available to the public after publication of the application (unless a non-publication request in compliance with 37 CFR 1.213(a) is made in the application) or issuance of a patent. Furthermore, the record from an abandoned application may also be available to the public if the application is referenced in a published application or an issued patent (see 37 CFR 1.14). 

Further correspondence with respect to this matter should be addressed as follows:

By Mail:		Mail Stop PETITION
			Commissioner for Patents
			P. O. Box 1450
			Alexandria, VA  22313-1450

By hand:		U. S. Patent and Trademark Office
	Customer Service Window, Mail Stop Petitions 
Randolph Building
401 Dulany Street
Alexandria, VA  22314

By FAX:		(571) 273-8300

By internet:		EFS-Web1 

Telephone inquiries concerning this decision should be directed to Selena Hamilton at 
571-272-8825. All other inquiries concerning either the examination or status of the application should be directed to the Technology Center.





/SELENA HAMILTON/Paralegal Specialist, OPET                                                                                                                                                                                                        


    
        
            
        
            
    

    
        1 http://portal.uspto.gov (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197).